Citation Nr: 1453155	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable initial rating for service-connected residuals of a flash injury to the right eye with cataract (right eye disability).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO) that, in part, granted service connection for a right eye disability, rated 0 percent.  A July 2014 hearing was scheduled at the Veteran's request; he withdrew his request by a June 2014 correspondence.

The matter of service connection for posttraumatic stress disorder (PTSD) was previously on appeal, but was granted by a May 2012 rating decision; that matter is therefore no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination in connection with his increased rating claim was conducted in September 2009.  There is little to nothing of record related to the Veteran's visual acuity or eye disability since then.  Considering the fact that the most recent examination report is over five years old and the lack of other evidence describing the current severity of the disability, a contemporaneous examination is needed.

Furthermore, the Veteran has been afforded two examinations in connection with his service connection claim (in September 2009 and May 2012).  The first examination report does not include an etiological opinion for the Veteran's claimed right knee disability.  The May 2012 examiner opines the Veteran's current right knee degenerative joint disease (DJD) is unrelated to service because it is more likely a product of a postservice surgery to treat a right knee meniscal tear.  However, he then notes that there is evidence of a meniscal tear during service.  Given the opinion's contradictory nature, clarification is required.  Furthermore, the Board notes that the Veteran has very consistently reported that he sustained a right knee injury during a 1968 motor vehicle accident while serving on active duty in Vietnam.  Service treatment records (STRs) also include a May 1969 diagnosis of a right knee sprain.  There is no medical opinion in the record which considers these reported or documented injuries in service and whether they may be related to the Veteran's current right knee disability.  Therefore, a new examination is needed determine the nature and etiology of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA treatment the Veteran has received for his right eye and right knee disabilities.

2. Arrange for the Veteran to be examined by an appropriate VA physician to determine the current severity of his right eye disability.  The entire record must be reviewed in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should identify all pertinent features and findings needed to rate the disability, including any resultant visual impairment and whether it has been productive of incapacitating episodes in the past 12 months (and if so, their total duration).

The examiner must provide a complete rationale for all opinions.

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disability.  Based on a review of the entire record and examination the Veteran (including any tests or studies deemed indicated), the examiner should provide opinions responding to the following:

a. Please identify all right knee disability entities found.

b. For each disability diagnosed, opine as to whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active military service.  The opinion should include consideration of the notation of a May 1969 right knee sprain in the Veteran's STRs; his consistent reports of a knee injury following a motor vehicle accident in Vietnam; his reports of (post-service) 1976 knee surgery; and his report of a (post-service) water-skiing accident in November 1982 that caused a knee injury.  

c. The examiner should also indicate if there is evidence of a right knee meniscal tear during his active service, and if so, whether it is at least as likely as not related to his subsequent postservice right knee surgery and any current knee disorder.

The examiner must provide a complete rationale for all opinions.  If the opinion is that a right knee disability is not related to his service or injuries sustained therein, the examiner must identify an etiology deemed more likely, and explain why that is so.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



